Johnson, Judge:
Tbe appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted *373for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the issues in the appeals for reappraisement set forth in the schedule attached hereto and made a part hereof are the same in all material respects as the issues involved in United States v. New York Merchandise Co., Inc., A. R. D. 17, and that the record in said case may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED that the appraised values of the merchandise covered by the invoices subject to the reappraisements herein, less the item of a buying commission of 734% and/or 10% as noted on the invoices and deducted on entry, are equal to the price at the time of exportation of the merchandise involved herein at which such or similar merchandise is freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade, for exportation to the United States, and that the foreign value of such or similar merchandise is no higher.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the export values, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the appraised values, less the items of a buying commission of 7}{ per centum and/or 10 per centum as noted on the invoices and deducted on the entries.
Judgment will be entered accordingly.